

115 HR 4995 IH: Due Diligence for FEMA Disaster Contractors Act of 2018
U.S. House of Representatives
2018-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4995IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2018Mr. Thompson of Mississippi (for himself, Mr. Payne, Mrs. Watson Coleman, Ms. Jackson Lee, Miss Rice of New York, Mrs. Demings, Mr. Keating, Mr. Langevin, Mr. Correa, Ms. Barragán, Mr. Richmond, and Mr. Vela) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Administrator of the Federal Emergency Management Agency to establish a contractor
			 review process with respect to certain contracts, and for other purposes.
	
 1.Short titleThis Act may be cited as the Due Diligence for FEMA Disaster Contractors Act of 2018. 2.Past performance and resources review (a)Review requiredBefore awarding a covered contract, the Administrator of the Federal Emergency Management Agency shall—
 (1)conduct a review of the potential contractor in accordance with this section; and (2)after considering the results of the review, determine whether the past performance and resources of the contractor are adequate for performance of the covered contract.
 (b)Determination of adequacy requiredThe Administrator may only award a covered contract to a contractor if the Administrator has determined pursuant to subsection (a) that the past performance and resources of the contractor are adequate for performance of the covered contract.
 (c)Scope of reviewIn carrying out a review under subsection (a) with respect to a covered contract, the Administrator shall assess the past experience and resources of the potential contractor, including whether the contractor has—
 (1)successfully performed a contract similar to the covered contract (including contracts performed at the State or local level);
 (2)a record of— (A)demonstrating appropriate organization, accounting, and operational controls;
 (B)conforming to contract requirements and standards of good workmanship; (C)forecasting and controlling costs and demonstrating appropriate budgetary controls;
 (D)adhering to schedules and appropriately satisfying the administrative aspects of performance; and (E)demonstrating reasonable and cooperative behavior and a commitment to customer satisfaction;
 (3)personnel or subcontractors with adequate experience to perform the covered contract; (4)financial resources adequate to perform the covered contract; and
 (5)technical resources adequate to perform the covered contract. (d)Waivers (1)In generalThe Administrator may waive a requirement under this section with respect to a contract if the Administrator determines that the waiver is in the public interest.
 (2)NotificationNot later than 30 days after the date on which the Administrator issues a waiver under paragraph (1), the Administrator shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate written notice of the waiver that includes a description of the reasons for the waiver.
 (e)Covered contract definedIn this section, the term covered contract means a contract— (1)for goods or services;
 (2)awarded in response to a major disaster or emergency declared under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.); and
 (3)in an amount that equals or exceeds $1,000,000. 